Citation Nr: 9925005	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for sarcoidosis.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from August 1972 to 
August 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

The appellant's sarcoidosis is shown to have undergone an 
increase in severity as a result of a period of active duty 
for training in May 1984.  


CONCLUSION OF LAW

Sarcoidosis was aggravated by active duty for training.  
38 U.S.C.A. §§ 101, 1153, 5107 (West 1991); 38 C.F.R. § 3.306 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his sarcoidosis began during a 
period of active duty for training while he was a member of 
the Army National Guard.  He argues in the alternative that 
if the symptoms of sarcoidosis were initially manifested 
prior to his period of active duty for training in May 1984, 
then the disorder was aggravated by that period of military 
training.  

The appellant's claim for service connection for sarcoidosis 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible because 
a May 1996 VA medical examination noted a diagnosis of 
sarcoidosis by biopsy, he was treated for symptomatology 
indicative of the disease while on active duty for training 
in May 1984, and a private physician has expressed an opinion 
that the sarcoidosis began in service.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The term "active duty" means full time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. 
§ 101(21).  The term "active duty for training" means, in 
the case of members of the Army National Guard or Air 
National Guard of any State, full time duty under §§ 316, 
502, 503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(22).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

In addition to his period of active military duty from August 
1972 to August 1975, service personnel records show that the 
appellant was in the Army National Guard between August 1979 
and December 1984, with periods of active duty for training 
that included from April 30, 1983, to May 14, 1983, and from 
May 12, 1984, to May 26, 1984.  

Review of the appellant's service medical records shows that 
he was seen in May 1984, during a two week period of active 
duty for training, for treatment pertaining to a complaint of 
swollen lymph nodes in the neck and sides over the past three 
months.  He gave a history of an upper respiratory infection 
in July 1983 associated with "pea-sized" lumps at both jaw 
angles that had persisted without symptoms until three months 
ago when he had begun to notice additional lumps in the 
inguinal areas.  He reported that he was now experiencing 
increased development of swelling around the upper flanks of 
the abdomen.  He indicated that a biopsy in November 1983 had 
been negative.  Testing in May 1984 revealed abnormal CBC, 
increased lymphs, and increased monocytes, and the diagnosis 
was diffuse, generalized lymphadenopathy, without localizing 
or constitutional symptoms.  

Private medical records from E. Holmes, M.D., dated in 1984 
show that the appellant was evaluated in June 1984 for his 
complaint of swelling of lymph nodes.  It was noted that he 
had had some enlarged lymph nodes in his neck and beneath his 
ears for about a year and a half, and recently had 
experienced enlargement of his parotid glands and some 
swelling in his inguinal areas.  He indicated that the lymph 
node swelling had been preceded by a sore throat, some low 
grade fever, and generally feeling bad.  The physician 
reported that laboratory findings during the appellant's 
recent National Guard camp had shown an elevated SGOT, 
alkaline phosphatase, a globulin level of 3.6, and a few 
atypical cells on peripheral smear.  The diagnosis was 
lymphadenopathy and carotid gland enlargement, suspect 
"carcoid," rule out other causes.  The physician indicated 
in a July 1984 notation in the medical records that a liver 
biopsy was consistent with sarcoid.  

In a June 1997 medical statement, J. D. Askew, M.D., 
indicated that it was clear to him that the appellant's 
sarcoidosis was first clinically diagnosed while he was in 
the military.  Dr. Askew indicated in a July 1998 statement 
that he had reviewed the appellant's medical history and 
records, and he opined that the appellant's inability to 
perform a three mile run as part of a physical examination in 
1983 was completely compatible with impaired pulmonary 
function secondary to sarcoidosis and that the appellant's 
history of enlarged lymph nodes for a year and a half prior 
to the actual tissue diagnosis was not unusual in 
sarcoidosis.  

While the appellant's service medical records and in private 
medical records subsequent to his last period of active duty 
for training in May 1984 indicate that symptoms of his 
sarcoidosis were initially manifested as early as July 1983, 
the evidence indicates that a biopsy in November 1983 was 
negative.  The evidence of record shows treatment and 
diagnosis of lymphadenopathy initially took place in May 
1984, during a period of active duty for training.  
Approximately two weeks after the May 1984 period of active 
duty for training, the appellant was hospitalized for 
treatment of swollen lymph nodes.  The treating physician 
suspected sarcoid, and reported in July 1984 that a liver 
biopsy was consistent with sarcoid.  

After careful and longitudinal review of the evidence in the 
claims file, the Board has determined that there is an 
approximate balance between the positive and negative 
evidence with regard to the appellant's claim for service 
connection for sarcoidosis.  While the Board concedes that 
the evidence of lymph node problems beginning in 1983 may 
have been an early indication of the sarcoidosis, the record 
shows that the appellant began receiving treatment for the 
symptoms during his period of active duty for training in May 
1984, and that he was diagnosed with sarcoidosis shortly 
thereafter.  The Board finds that the evidence, which 
includes the appellant's testimony at a July 1998 Travel 
Board hearing, suggests that the symptomatology associated 
with the appellant's sarcoidosis underwent an increase in 
severity as a result of his period of active duty for 
training in May 1984.  The Board does not find that there is 
clear and unmistakable evidence which rebuts the presumption 
of aggravation in this case.  Because a veteran is extended 
the benefit of the doubt when the evidence is in equipoise, 
under 38 U.S.C.A. § 5107(b), the Board finds that service 
connection is warranted for sarcoidosis, on the basis of 
aggravation of a preexisting disability.  


ORDER

Service connection is granted for sarcoidosis.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

